DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/21 has been entered.
 	Claims 1-11, 14-33, and 36-43 are pending.
	Claims 1, 14, and 29 have been amended by Applicant.
	Claims 1-11, 14-33, and 36-43 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objections Withdrawn
	The objection to claims 1, 14, and 29 is withdrawn.

Claim Interpretation
In regards to product claims reciting “A composition comprising…wherein the composition is formulated at a dose of about…mg/Kg…of a subject…”: (1) recitation of “…is intended use of the claimed composition that does not result in a structure difference and the claimed composition (a “composition”) is not limited to a “formulated” composition; and (2) a dose of “about…mg/Kg….of a subject” is a dose of any amount due to recitation of “about” and lack of recitation of weight of “a subject”.

In regards to method claims reciting “…administering a composition…wherein the composition is formulated at a dose of about…mg/Kg of total mammal body weight of the subject…”, a dose of “about…mg/Kg of total mammal body weight of the subject” is any amount due to recitation of “about”.

Response to Arguments
Claim Rejections - 35 USC § 103

Claims 1-4, 6, 7, 9-11, 14, 16-23, and 25-33 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Hasler et al (WO 2015/100246 A1; 7/2/15; 2/15/18 IDS) in view of Rauch et al (PLOS ONE, 2009, 4(5)(e5456): 1-12; 2/15/18 IDS), Kyaw et al (PLOS ONE, 2013, 8(4)(e60430): 1-12), Zhou et al (Methods in Molecular Biology, 2015, v1297: 169-185), and Mehta et al (The Journal of Immunology, 2015, 194(11): 5446-5454; 2/15/18 IDS).
Hasler et al teaches BAFF-R is expressed predominantly on mature B-lymphocytes and on a subset of T cells ([0003], in particular). Hasler et al further teaches BAFF-R is thought to be the only receptor that mediates the B cell survival signal from BAFF (the BAFF-R ligand), that BAFF-BAFF-R interaction has been shown to be significant in B cell survival, maintenance, and proliferation and is critical for survival, migration and activation of mature B-cells ([0004], in 
Hasler et al does not specifically teach anti-BAFF-R antibodies conjugated to siRNA that target BAFF-R.  However, these deficiencies are made up in the teachings of Rauch et al, Kyaw et al, Zhou et al, and Mehta et al.

Kyaw et al teaches B cell depletion as a known therapeutic treatment method for the autoimmune disease atherosclerosis (page 1, in particular). Kyaw et al teaches administering the anti-BAFF-R monoclonal antibodies of Rauch et al to subjects with atherosclerosis results in B cell depletion in vivo (Abstract, in particular).
Zhou et al teaches ligands bound to BAFF-R on the cell surface of B cells may be internalized by receptor-mediated endocytosis (page 171, in particular). Zhou et al further teaches delivering siRNA specific for a gene to B cells with conjugates comprising the siRNA conjugated to aptamers that bind BAFF-R, resulting in internalization of the conjugates and silencing of the gene (Abstract, in particular).
Mehta et al teaches a blocking antibody that targets a receptor on immune cells of an inflammatory immune disease (rheumatoid arthritis) has limited efficacy (page 5446, in particular). Mehta et al further teaches a method of treating an inflammatory immune disease comprising said blocking antibody conjugated to siRNA provides significant therapeutic benefit (Abstract, in particular). Mehta et al further teaches said method wherein the blocking antibody is conjugated to the siRNA via protamine (Figure 7 and page 5447, in particular), which interacts with the antibody and siRNA. Interactions, including electrostatic interactions, linking protamine and siRNA and interactions linking protamine and antibody are affinity linkers.

Noting Hasler et al teaches BAFF-R is expressed predominantly on mature B-lymphocytes and on a subset of T cells ([0003], in particular) and that Rauch et al teaches anti-BAFF-R antibodies bind “mature” B cells (Figure 1 and page 2, in particular), anti-BAFF-R antibodies of the combined method would bind BAFF-R on any B cell - including a “mature” B cell.

	In the Reply of 3/3/21, Applicant argues nothing in the cited art teaches that the same composition can have a different effect depending on the amount of agent added. Applicant further argues the cited art does not teach or suggest an unexpected finding that when used at a low dose the present invention can be used to target and treat autoimmune disease and at a high dose acts as an adjuvant to enhance an immune response. 
	The amendments to the claims and the arguments found in the Reply of 3/3/21 have been carefully considered, but are not deemed persuasive. In regard to the arguments that nothing in the cited art teaches that the same composition can have a different effect depending on the amount of agent added and that the cited art does not teach or suggest an unexpected finding that when used at a low dose the present invention can be used to target and treat autoimmune disease and at a high dose acts as an adjuvant to enhance an immune response, applicant is arguing limitations not required by the claims. The claims do not recite adding particular amounts of an agent and are not limited to using any particular dose. Rather, the product claims recite “A composition comprising…wherein the composition is formulated at a dose of about…mg/Kg…of a subject….”Recitation of “…is formulated…” by the product claims is an intended use of the claimed composition that does not result in a structure difference and the claimed composition is not limited to a “formulated” composition. Recitation of a dose of “about…mg/Kg….of a subject” by the product claims is a dose of any amount due to recitation of “about” and lack of recitation of weight of “a subject”. Further, the method claims recite “…administering a composition…wherein the composition is formulated at a dose of any amount due to recitation of “about”. Asserted unexpected results are not commensurate in scope with the claims. See MPEP 716.02(d).
	In an effort to expedite prosecution, it is noted deleting the term “about” from the method claims could obviate rejection of the method claims because Applicant has demonstrated an unexpected finding that administering the recited composition at a dose of 2-6 mg/Kg of total mammal body weight of a subject targets and treats autoimmune disease and administering the recited composition at a dose of 10-20 mg/Kg of total mammal body weight of a subject enhances an immune response. The cited references do not teach or suggest administering the recited composition at a dose of 2-6 mg/Kg of total mammal body weight of a subject targets and treats autoimmune disease and administering the recited composition at a dose of 10-20 mg/Kg of total mammal body weight of a subject enhances an immune response.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-11, 14, 16-23, and 25-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Hasler et al (WO 2015/100246 A1; 7/2/15; 2/15/18 IDS) in view of Rauch et al (PLOS ONE, 2009, 4(5)(e5456): 1-12; 2/15/18 IDS), Kyaw et al (PLOS ONE, 2013, 8(4)(e60430): 1-12), Zhou et al (Methods in Molecular Biology, 2015, v1297: 169-185), and Mehta et al (The Journal of Immunology, 2015, 194(11): 5446-5454; 2/15/18 IDS) as applied to claims 1-4, 6, 7, 9- above, and further in view of Queen et al (US Patent 5,693,762; 12/2/97).
The combination of Hasler et al, Rauch et al, Kyaw et al, Zhou et al, and Mehta et al is discussed above.  
Hasler et al, Rauch et al, Kyaw et al, Zhou et al, and Mehta et al do not specifically teach humanized anti-BAFF-R antibodies.  However, these deficiencies are made up in the teachings of Queen et al.
Queen et al teaches novel methods for producing, and compositions of, humanized antibodies (see column 2-3 and 12-16, in particular).  Queen et al further teaches that, as compared to non-recombinant mouse monoclonal antibodies and non-recombinant rabbit polyclonal antibodies, humanized antibodies are expected to (i) interact better with the human immune system (i.e. CDC and ADCC), (ii) reduce the HAMA response and (iii) the humanized antibodies will "presumably have a longer half-life more similar to naturally occurring human antibodies, allowing smaller and less fragment doses to be given" (see column 16, lines 6-26).  
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Hasler et al, Rauch et al, Kyaw et al, Zhou et al, and Mehta et al wherein the anti-BRAFF-R antibodies are humanized because of the well-known benefits of humanized antibodies taught by Queen et al. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 3/3/21, Applicant repeats arguments addressed above.
deleting the term “about” from the method claims could obviate rejection of the method claims because Applicant has demonstrated an unexpected finding that administering the recited composition at a dose of 2-6 mg/Kg of total mammal body weight of a subject targets and treats autoimmune disease and administering the recited composition at a dose of 10-20 mg/Kg of total mammal body weight of a subject enhances an immune response. The cited references do not teach or suggest administering the recited composition at a dose of 2-6 mg/Kg of total mammal body weight of a subject targets and treats autoimmune disease and administering the recited composition at a dose of 10-20 mg/Kg of total mammal body weight of a subject enhances an immune response.


Claim Rejections - 35 USC § 103
Claims 1-7, 9-11, 14, 16-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Hasler et al (WO 2015/100246 A1; 7/2/15; 2/15/18 IDS) in view of Rauch et al (PLOS ONE, 2009, 4(5)(e5456): 1-12; 2/15/18 IDS), Kyaw et al (PLOS ONE, 2013, 8(4)(e60430): 1-12), Zhou et al (Methods in Molecular Biology, 2015, v1297: 169-185), and Mehta et al (The Journal of Immunology, 2015, 194(11): 5446-5454; 2/15/18 IDS) as applied to claims 1-4, 6, 7, 9-11, 14, 16-23, and 25-33 above, and further in view of Goldenberg et al (US 2007/0264265 A1; 11/15/07).
The combination of Hasler et al, Rauch et al, Kyaw et al, Zhou et al, and Mehta et al is discussed above.  

Goldenberg et al teaches conjugating therapeutic agents to antibodies for administration wherein the therapeutic agents include siRNA ([0024], in particular) and conjugation of therapeutic agents to the antibodies is performed using an agent such as glutaraldehyde ([0087]-[0088], in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Hasler et al, Rauch et al, Kyaw et al, Zhou et al, and Mehta et al wherein the anti-BRAFF-R antibodies are attached to the siRNA by any means, including by using glutaraldehyde of Goldenberg et al because Goldenberg et al teaches conjugating therapeutic agents to antibodies for administration wherein the therapeutic agents include siRNA ([0024], in particular) and conjugation of therapeutic agents to the antibodies is performed using an agent such as glutaraldehyde ([0087]-[0088], in particular). This is an example of simple substitution of one known element (protamine) for another (glutaraldehyde) to obtain predictable results.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 3/3/21, Applicant repeats arguments addressed above.
Again, it is noted deleting the term “about” from the method claims could obviate rejection of the method claims because Applicant has demonstrated an unexpected finding that administering the recited composition at a dose of 2-6 mg/Kg of total mammal body weight of a .

Claim Objections
	Claim 15 is objected to for being dependent upon a rejected claim.

Allowable Subject Matter
	Claims 36-43 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642